Actions against a surety on lien cancellation undertakings. Appeals by defendant Globe Indemnity Company from judgments in favor of plaintiff and against it. Judgments as against defendant Globe Indemnity Company reversed on the law and the facts, with costs, and the complaints as to said defendant dismissed, with costs. The defendant Globe Indemnity Company, the surety upon the lien cancellation undertakings, was discharged by the extension of time given by plaintiff to the principal debtor without the surety’s knowledge or consent, by plaintiff’s acceptance of the notes and the mortgage of November 8, 1930. The surety was without knowledge of the giving and acceptance of these notes and the mortgage when the stipulation for the adjournment of the trial was made on November 11, 1930. Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions will be made. Lazansky, P. J., Scudder, Tompkins and Davis, JJ., concur; Young, J., dissents and votes to affirm the judgments with the following memorandum: The notes in question were given on November 8, 1930. They were payable in three months, or on February 8, 1931. The stipulation for the adjournment of the trial was made on November 11, 1930, with the acquiescence of the appellant’s attorney. This stipulation in effect extended the time of payment until the May, 1931, term. Whether, when the stipulation was made, the indemnity company had knowledge of the giving of the notes seems to me immaterial. It then agreed by the stipulation to adjourn the trial and in effect to extend the time for payment even beyond the due date of the notes. In other words, it is of no importance whether the extension of time was effected by the notes without its knowledge. It had knowledge of the extension by the stipulation and agreed to it. It should not, therefore, be released from its obligation. Settle orders on notice.